Citation Nr: 1443108	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-46 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2012, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In November 2013, the Board remanded this claim for additional development. The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A chronic low back disability was not shown in service, and the medical opinions that address the etiology of the Veteran's low back disability weigh against the claim. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a April 2009 letter. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and adequate medical opinions with respect to the claim on appeal, most recently in June 2013.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A review of the service medical records show that from October to December 1967, the Veteran was treated for complaints of low back pain.

A January 1968 clinical record shows that the Veteran reported falling down a flight a stairs in August 1967.  The Veteran was diagnosed with spondylolistheses due to old trauma.  Also noted was that he may have had herniation of nucleus pulposus, L4-L5, L5-S5 to an unknown cause.  The Veteran was fitted for a lumbosacral cast that was removed 7 days later.  

A March 1968 report of medical history noted minimal tenderness at the L5-S1 interspace with a reduced range of motion.  Also noted was that the Veteran injured his lower back in August 1967 when he fell down a flight of stairs.  Limitation of motion was noted as due to a chronic lumbosacral strain.

An April 1968 service medical record shows that a physical examination of the Veteran's back revealed a normal contour with no evidence of muscle spasms or a list to the right or left.  On palpation of the back there was minimal tenderness at the L5-S1 interspace and deep percussion in the areas produced no radicular pain into either lower extremity.  Also noted was that there was no spasm in the paraspinal musculature and no particular soreness was observed.  The range of motion examination showed that the Veteran was able to extend his spine to 75 percent of normal extension without pain.  Flexion was noted as abnormal.  X-rays of the lumbosacral spine showed no significant abnormalities.  A lumbar myelogram was performed that resulted in a completely normal finding.  The final diagnosis concerning the Veteran's back condition was a chronic lumbosacral strain, manifested by mild limitation of motion of the back.  A myelogram conducted by the neurosurgery department ruled out any central disc protrusion.  The prognosis was that the Veteran was qualified for world-wide duty with a profile of L3 to prohibit heavy lifting.  

A May 1968 service treatment note shows that the Veteran had a history of back problems and was lifting boxes that caused him to not be able to bend or lean over. The impression was a muscle spasm. 

A March 1970 separation examination noted that the Veteran had a back strain in 1967 that was treated with support and a body cast.  His spine was clinically evaluated as normal and the Veteran did not report any current spinal disabilities.  

A February 2009 private treatment record from Dr. S.D., shows that the Veteran reported back pain that had worsened over the past few months.  The Veteran reported that his back pain went back to his active military service.  

A March 2009 VA treatment record shows that the Veteran was evaluated with a degenerative disc and other arthritis of the spine.  Also noted was that the Veteran reported a long history of lower back pain.  

An April 2009 VA examination report shows that the Veteran reported that he had no treatment for 38 years for his back because he became used to the problem over the years.  The examiner diagnosed degenerative joint disease (DJD) mechanical low back pain.  The examiner opined that it was less likely than not that the current symptoms and signs of DJD mechanic low back pain were related to or caused or permanently aggravated by service.  The examiner reviewed the Veteran's service notes and acknowledged the Veteran's in-service hospitalization for a back injury.  However, the examiner specified that there was a normal myelogram conducted during in-service treatment and normal spine was noted on the separation examination.  Also noted was the Veteran had 38 years with no medical visits or reported symptoms in the claims file.  In the 1980s the Veteran reported that he sought treatment from a chiropractor for six months for the back condition.  The examiner finally noted that the Veteran had age related changes on recent x-rays that were of no significance.  

A July 2009 letter from the Veteran's private physician, Dr. S.D., reviewed the Veteran's medical history (without a review of the any service treatment records, but based solely on the Veteran's reports) in service and that the Veteran reported that his low back pain had been the same as when he injured his back in service.  The Veteran reported that his back condition had worsened over the last two years.  Based on the Veteran's history, Dr. S.D., stated that the Veteran's back condition appeared to be chronic in nature.  Dr. S.D. provided a statement that there was a possibility that it was as likely as not that the back condition was at least contributed to by the Veteran's activities that were done in the military.  Dr. S.D. again, reported that the opinion was based purely on the Veteran's history.  

An August 2010 VA examination report shows that the Veteran was diagnosed with lumbar spine degenerative joint disease.  The examiner noted that the Veteran's claims file was reviewed.  The Veteran reported that his current lumbar spine DJD onset in August 1967.  The examiner opined that the Veteran's current lumbar spine DJD was less likely as not (less than 50/50 probability) caused by, a result of, or related to the treatment for his back during service and was more likely related to some other etiology.  The examiner considered evidence that included the Veteran's service medical records, private and VA treatment records, physical examination, the Veteran's statements, and the 19 years of medical experience attained.  The examiner's rationale was based upon a normal lumbar myelogram, a normal spine at separation examination, and the fact that the Veteran did not seek treatment or report symptoms for his back for 38 years after separation from service.  The examiner found no nexus to his earlier back complaints.  

An April 2012 letter from a VA physician assistant noted that a recent MRI of the Veteran's lumbar spine showed L5-S diffused disc bulge with right central protrusion that indents the dural sac with mild central stenosis.  The physician assistant reported reviewing the Veteran's service medical records from August 1968 that showed a diagnosis of spondylolisthesis due to trauma, as patient had a bad fall down a flight stairs and a diagnosis of a herniation of nucleus L4-L5, L5-S due to an unknown cause.  The physician assistant reported that since the Veteran's low back pain had been documented in military records, it was difficult to determine if there was a correlation with his military service and the present back condition.  The physician assistant continued to opine that the Veteran's back pain occurred in 1968 with over 40 years with no significant records of therapy or other rehab treatments.  

A June 2013 VA examination report shows that the Veteran was diagnosed with degenerative joint disease of lumbar spine.  The examiner conducted an in-person examination and reviewed the claims file.  The Veteran reported that he has had constant and unremitting pain with stiffness that was highly variable.  He also reported that he was unable to lift over a few pounds and not able to bend due to back pain.  The examiner opined that the Veteran's lumbar spine condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale consisted of the service medical records that showed the Veteran incurred an unclear back injury in August 1967.  The Veteran was placed in a prophylactic cast until back disease was ruled out.  The examiner noted that the length the Veteran was in the cast and admitted for care was normal for that time period.  Also of note was that the Veteran's March 1970 discharge examination noted an acute strain but did not note any residual or complications or sequela.  The examiner also noted that x-rays taken in 2009 showed diffuse age-related change as expected in the lumbar spine and minimal L5 disc protrusion, not felt to be of any significance.  Finally, the examiner opined that the diffuse at all levels of lumbar spine degenerative joint disease noted was solely due to the nature progression of the disease and not related to service.  No nexus to service was established for degenerative joint disease or degenerative disc disease based upon available medical records.

A June 2014 addendum opinion from the June 2013 VA examiner noted that the Veteran's electronic file was reviewed.  The examiner considered and reconciled the July 2009 opinion from the Veteran's private physician, Dr. S.D.; the April 2009 VA examination report; the August 2010 VA examination report; and the April 2012 VA physician assistant's report regarding the Veteran's lumbar spine condition.  The examiner noted that the July 2009 private opinion was not based upon a review of the Veteran's service medical records, but based upon the Veteran's statements.  With regard to the other VA opinions, the examiner found that all of those reports did not establish a nexus opinion linking the Veteran's in-service back injury to the current degenerative joint disease of the lumbar spine.  The examiner also considered the numerous lay statements submitted by the Veteran and found that those statements were not based upon evidence of treatment records in service.  The examiner reiterated that based upon the irrefutable medical evidence, there remained no nexus to service.  Furthermore, the Veteran was placed on profile to prevent re-injury of a muscle strain and not a spinal column condition to include degenerative disc disease or degenerative joint disease of the spine which showed clear evidence as occurring well after service and was solely the natural progression of that disease without evidence of causation or permanent aggravation by service.  The examiner's current opinion was based upon a review of available record and remained unchanged as the Veteran exited service without any sequela noted. 

The Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed degenerative joint disease of the lumbar spine was caused by an in-service injury or event.  While the service medical records show that the Veteran was treated for a lumbar muscle strain while on active duty, his April 1970 separation examination showed a clinically normal spine with no reports of residuals of a back injury.  Furthermore, there is no medical evidence of reports or treatment for a lumbar spine disability until February 2009, some 38 years after separation from service.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Also of note, is that there is no evidence that shows any lumbar arthritis within one year following separation from service.

The Board notes that the only medical opinion of record that supports the Veteran's claim is the July 2009 private physician opinion that asserted that there was a possibility that the Veteran's current lumbar spine disability was related to service.  However, the private physician's reporting a possibility of a relationship between the Veteran's in-service back injury and his current lumbar disability is of negligible probative value.  That opinion is speculative and does little more than suggest a possibility that the Veteran's lumbar spine disability might have been caused by service is insufficient to establish a medical nexus to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Stegman v. Derwinski, 3 Vet. App. 228 (1992).  Accordingly, the Board finds that the July 2009 private opinion warrants low probative weight s it is speculative and does not show that it is at least as likely as not that any current lumbar spine disability is related to service.  Prejean v. West, 13 Vet. App. 444 (2000); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the most probative evidence of record is the June 2013 VA examination report and addendum opinion that concluded that after reviewing all the evidence of record as well considering all the lay statements of record, that it was less likely as not that the Veteran's current lumbar spine disability was due to or related to his active military service.  The examiner considered all of the evidence of record and identified the Veteran's in-service lumbar spine injury as a muscle strain which was supported by contemporaneous testing that ruled out any disc protrusions and the separation examination that showed no sign of sequela of the spine.  Also of note is that the VA examiner, after reviewing current x-ray imaging, opined that the Veteran's current lumbar spine disability was due to aging and not to any injuries incurred in service.  The Board notes that previous VA examinations conducted in April 2009, August 2010, and the letter by the April 2012 VA physician assistant opinion, did not result in a finding that the Veteran's current lumbar spine condition was related in service.  Accordingly, the Board fins that the June 2013 VA examination report and addendum are highly probative in denying the Veteran's claim.  Prejean v. West, 13 Vet. App. 444 (2000).

The only other evidence of record supporting the Veteran's claim are his own lay statements and statements from friends, family, and co-workers.  Those statements state that the Veteran complained of back pain following service.  Even if those statements could be read as claiming a continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints in documented medical evidence pertaining to the back until a February 2009 private medical record.  In addition, while the Veteran, his family, friends, and co-workers are competent to describe symptoms, the Board finds that there is no evidence of record to show that they have the specialized medical education, training and experience necessary to provide a competent medical opinion as to the nature and etiology of the lumbar spine disability claimed on appeal and diagnosing lumbar spine disabilities is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board concludes that the claim for service connection for a lumbar spine disability must be denied.  The Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


